Exhibit DATED JULY 27, 2009 CME Media Services Limited - and - Adrian Sarbu CONTRACT OF EMPLOYMENT CONTRACT OF EMPLOYMENT AND STATEMENT OF PARTICULARS PURSUANT TO SECTION 1 OF THE EMPLOYMENT RIGHTS ACT 1996 (the “Contract”) Name and Address of Employer: CME Media Services Limited, 5 Fleet Place, London EC4M 7RD, United Kingdom (the “Company”) Name and Address of Employee: Adrian Sarbu, residing at 4A Modrogan Street, Sc. A, Et. 5, Apt 15, Sector 1, Bucharest, Romania 1 COMMENCEMENT OF EMPLOYMENT 1.1 Your employment with the Company shall commence on July 27, 2009 and shall expire, subject to the provisions of clause 7 of this Contract, on December 31, 2013 (the “Term”) unless extended pursuant to clause 1.2. 1.2 On or prior to June 30, 2012, the Company may in its sole discretion offer to extend the term of this Contract for a period beyond December 31, 2013 by delivering notice of the proposed terms of such extension to you.The parties agree to negotiate in good faith in respect of such proposed extension. In the event the parties agree the terms of such extension and enter into an agreement in respect of such extension by September 30, 2012, the Term will be extended by such period as may be agreed. 1.3 You represent and warrant that you are not bound by or subject to any contract, court order, agreement, arrangement or undertaking which in any way restricts or prohibits you from entering into this Contract or performing your duties under it. 2 JOB TITLE AND DUTIES 2.1 Your job title is President and Chief Executive Officer of the CME Group. For purposes of this Contract, the “CME Group” shall mean Central European Media Enterprises Ltd. (“CME Ltd.”) and/or any Associated Company (as defined below). 2.2 You shall use your best endeavours to promote and protect the interests of the CME Group and shall not do anything that is harmful to those interests.You will be based in the Company’s offices in Prague, Czech Republic or at such other place as the Company may from time to time reasonably require. 3 REMUNERATION Annual Base Salary 3.1 From July 1, 2009, your annual base salary is USD 1,800,000(in words, one million eight hundred thousand US dollars) per year (the “Annual Base Salary”), payable in equal monthly instalments in arrears on or prior to the end of each month by credit transfer into your bank account after all necessary deductions for relevant taxes and social security payments. 3.2 In the event that the trading price of shares of Class A Common Stock of CME Ltd. on the NASDAQ Stock Market closes at or above USD 50.00 per share on at least fifteen trading days during the twelve-month period prior to January 1, 2011 or January 1, 2012 or January 1, 2013, your Annual Base Salary shall be increased to USD 2,400,000 (in words, two million four hundred thousand US dollars) with effect fromJanuary 1 of the year following the year in which this share price target is achieved. For the avoidance of doubt, only one such increase shall be permitted upon fulfilment of the conditions set out in this clause 3.2. For purposes of this Contract, any reference to “Annual Base Salary” shall include any increase in such figure occurring pursuant to this clause as of the effective date of such increase. 1 Bonus 3.3 For the 2009 fiscal year, you shall be entitled to earn an annual incentive bonus in cash equal to 100% of your gross salary earned in 2009 (under this Contract or otherwise) and an additional annual incentive bonus equal to 50% of such amount (collectively, the “2009 Bonus”) calculated in accordance with the formula set out in clause 4.3 of the Contract of Employment dated December 27, 2007 between CME Development Corporation and you. 3.4 From January 1, 2010, you shall be entitled to earn an annual incentive bonus in cash equal to 100% of your Annual Base Salary (the “Bonus”) in the event that Consolidated EBITDA, excluding stock compensation for the Core Operations (as defined in Annex 1 hereto) of the CME Group (“Core Consolidated EBITDA”) in respect of the relevant financial year of CME Ltd. (each, a “Financial Year”) is equal to the Core EBITDA Target (as defined in Annex 1 hereto) for such Financial Year.For purposes of determining whether Core Consolidated EBITDA in respect of any Financial Year equals the Core EBITDA Target required to earn a Bonus, Core Consolidated EBITDA shall be calculated using exchange rates set forth in the annual budget approved by the Board of Directors of CME Ltd. for the 2009 Financial Year. Additional Bonus 3.5 From January 1, 2010, you shall be entitled to earn an additional annual incentive bonus in cash equal to the amount by which Core Consolidated EBITDA in respect of any Financial Year exceeds the Core EBITDA Target, up to an amount equal to the lesser of (i) the percentage amount set out in Annex 1 hereto multiplied by the amount by which Core Consolidated EBITDA exceeds Core Target EBITDA in respect of such Financial Year and (ii) 50% of your Annual Base Salary for such Financial Year (the “Additional Bonus”).For purposes of determining whether Core Consolidated EBITDA in respect of any Financial Year exceeds the Core EBITDA Target required to earn an Additional Bonus, Core Consolidated EBITDA shall be calculated using exchange rates set forth in the annual budget approved by the Board of Directors of CME Ltd. for the 2009 Financial Year Special Performance Bonus 3.6 You shall be entitled to earn certain special performance bonuses on the terms set out in Annex 2 hereto and such other discretionary bonuses as may be awarded by the Compensation Committee of the Board of Directors of CME Ltd. (the “Compensation Committee”) from time to time (the “Special Performance Bonuses”).The Compensation Committee may award such Special Performance Bonuses in equity of CME Ltd. 3.7 No 2009 Bonus, Bonus or Additional Bonus shall be payable prior to the date on which CME Ltd. publishes its Annual Report on Form 10-K for the financial year to which the 2009 Bonus, Bonus or Additional Bonus relates. 4 TOTAL COMPENSATION 4.1 Notwithstanding anything to the contrary stated herein, your total compensation in respect of any Financial Year during the Term (including, without limitation, your Annual Base Salary, 2009 Bonus, Bonus, Additional Bonus, any Special Performance Bonus and any equity compensation, but excluding any Reimbursement Expenses as defined below) shall not exceed the amounts set out in the following table (in respect of each Financial Year, the “Maximum Compensation”): 2 Financial Year Maximum Compensation 2009 - 2010 $6,000,000 2011 $8,000,000 2012 $10,000,000 2013 $10,000,000 For the avoidance of doubt, no additional sums shall be due to you in the event your actual total compensation in any Financial Year is less than the Maximum Compensation amount for such Financial Year. 4.2 Save as set forth herein, no additional pay or time off shall be permitted to you in connection with your performance of the duties hereunder. 5 OTHER BENEFITS 5.1 The Company undertakes either to (i) reimburse the costs of or (ii) to obtain for your benefit and to maintain throughout the Term of this Contract: 5.1.1 travel insurance; and 5.1.2 medical and dental insurance offered by an insurance provider reasonably selected by you. You agree to notify the Company of such insurance providers within 30 days of the execution of this Contract. 5.2 Subject to the approval of the Compensation Committee, the Company shall use commercially reasonable efforts to obtain life insurance and disability insurance coverage for your benefit. 5.3 The Company agrees to reimburse you pursuant to the CME Group Relocation Policy in connection with your relocation to Prague, Czech Republic. The Company will provide you with a rental allowance of up to EUR 5,882 per month for payments for accommodation in Prague for such period until your permanent relocation occurs. 5.4 The Company agrees to use reasonable efforts to cause CME Ltd. to grant you 160,000 options to purchase shares of Class A Common Stock of CME Ltd. promptly following the effective date of this Contract.The exercise price for such options shall be the closing price of the shares of Class A Common Stock of CME Ltd. on the NASDAQ Stock Market on the date of grant. Each grant of options shall vest in four equal instalments over a period of four years and shall otherwise be subject to CME Ltd.’s Amended and Restated Stock Incentive Plan. 3 6 EXPENSES 6.1 The Company shall reimburse you for all reasonable expenses incurred by you in the proper performance of your duties under this Contract on production of appropriate receipts in accordance with the CME Group Expense Policy and other documentation reasonably requested by the Company in respect of the Reimbursement Expenses (as defined below). 6.2 Notwithstanding clause 6.1, the Company shall reimburse you for expenses (“Reimbursement Expenses”) in respect of business travel by you on chartered aircraft leased by you that is integrally and directly related to the performance of your duties under this Contract as follows, in each case to a maximum of 200 hours per Financial Year (or the pro rated amount in respect of the 2009 Financial Year): 6.2.1 from the effective date of this Contract through December 31, 2010, USD 5,000 per hour; 6.2.2 from January 1, 2011 through December 31, 2011, USD 5,750 per hour; 6.2.3 from January 1, 2012 through December 31, 2012, USD 6612.50 per hour; and 6.2.4 from January 1, 2013 through December 31, 2013, USD 7,600 per hour; provided, that no Reimbursement Expenses shall be payable in respect of any transatlantic or intercontinental travel without the prior approval of the Compensation Committee. 7 TERMINATION 7.1 You may terminate this Contract at any time on giving the Company twelve months’ notice in writing. 7.2 In the event you give notice of termination pursuant to this clause, the Company may elect to provide you with payment in lieu of notice. This payment will be comprised solely of your AnnualBase Salary (at the rate payable when this option is exercised) in respect of the portion of the notice period remaining at the time the Company exercises this option and any earned but unpaid Bonus, Additional Bonus or Special Performance Bonus awarded in accordance with clause 3 hereof. All payments shall be subject to deductions for income tax and social security contributions as appropriate. You will not, under any circumstances, have any right to payment in lieu of notice unless the Company has exercised its option to pay in lieu of notice. 7.3 The Company may at any time and in its absolute discretion terminate this Contract without cause with immediate effect and make a payment in lieu of notice.This payment will be comprised of (i) your Annual Base Salary (at the rate payable when this termination notice is delivered) from the date such notice is delivered through the end of the Term, (ii) any earned but unpaid Bonus, Additional Bonus or Special Performance Bonus awarded in accordance with clause 3 hereof and (iii) an additional payment equal to one year’s Annual Base Salary (at the rate payable when such termination notice is delivered). All payments shall be subject to deductions for income tax and social security contributions as appropriate.At the election of the Company, such payments will be made at the times the Company would have made payments to you had notice not been given. 4 7.4 The Company may terminate this Contract due to Termination for Cause without notice, payment in lieu of notice or any other payment whatsoever. “Termination for Cause” meansyour (i) conviction of a felony or entering a plea of nolo contendere (or its equivalent) with respect to a charged felony; (ii) gross negligence, recklessness, dishonesty, fraud, wilful malfeasance or wilful misconduct in the performance of your duties under this Contract; (iii) wilful misrepresentation to the shareholders or directors of CME Ltd. that is injurious to CME Ltd.; (iv) wilful failure without reasonable justification to comply with a reasonable written instruction or resolution of the Board of Directors of CME Ltd.; or (v) a material breach of your duties or obligations under this Contract. The Company may, in its reasonable judgment, suspend you on full pay during any investigation that the Company may undertake into any fact or circumstance which could lead to your Termination for Cause. Notwithstanding the foregoing, a termination shall not be treated as Termination for Cause unless the Company has delivered a written notice to you stating that it intends to terminate your employment due to Termination for Cause and specifying the basis for such termination. 7.5 Upon the termination by whatever means of this Contract you shall immediately return to the Company all documents, computer media and hardware, credit cards, mobile phones and communication devices, keys and all other property belonging to or relating to the business of the Company which is in your possession or under your power or control and you must not retain copies of any of the above. 7.6 Provided you continue to enjoy your full contractual benefits and receive your pay in accordance with this Contract, the Company may in its absolute discretion do all or any of the following during the notice period or any part of the notice period, after you or the Company have given notice of termination to the other, without breaching this Contract or incurring any liability or giving rise to any claim against it: 7.6.1 exclude you from the premises of any company of the CME Group; 7.6.2 require you to carry out only specified duties (consistent with your status, role and experience) or to carry out no duties; 7.6.3 announce to any of its employees, suppliers, customers and business partners that you have been given notice of termination or have resigned (as the case may be); 7.6.4 prohibit you from communicating in any way with any or all of the suppliers, customers, business partners, employees, agents or representatives of the CME Group until your employment has terminated except to the extent that you are authorised by the General Counsel of CME Ltd. in writing; and 7.6.5 require you to comply with any other reasonable conditions imposed by the Company. 7.7 You will continue to be bound by all obligations owed to the Company under this Contract until termination of this Contract in accordance with this clause 7 or such later date as provided herein. 5 8 CONFIDENTIAL INFORMATION 8.1 You agree during and after the termination of your employment not to use or disclose to any person (and shall use your best endeavours to prevent the use, publication or disclosure of ) any confidential information: 8.1.1 concerning the business of the Company or any other member of the CME Group and which comes to your knowledge during the course of or in connection with your employment or your holding office with the Company; or 8.1.2 concerning the business of any client or person having dealings with the Company or any other member of the CME Group and which is obtained directly or indirectly in circumstances where the Company or any other member of the CME Group is subject to a duty of confidentiality. 8.2 For the purposes of clause 8.1 above, information of a confidential or secret nature includes but is not limited to information disclosed to you or known, learned, created or observed by you as a consequence of or through your employment with the Company, not generally known in the relevant trade or industry about the business activities, services and processes of the Company or any member of the CME Group, including but not limited to information concerning advertising, sales promotion, publicity, sales data, research, programming and plans for programming, finances, accounting, methods, processes, business plans (including prospective or pending licence applications or investments in licence holders or applicants), client or supplier lists and records, potential client or supplier lists, and client or supplier billing. 8.3 This clause shall not apply to information which: 8.3.1 is used or disclosed in the proper performance of your duties or with the consent of the Company; 8.3.2 is ordered to be disclosed by a court of competent jurisdiction or otherwise required to be disclosed by law or pursuant to the rules of any applicable stock exchange; or 8.3.3 is in or comes into the public domain (otherwise than due to a default by you). 9 INTELLECTUAL PROPERTY 9.1 You shall assign with full title your entire interest in any Intellectual Property Right (as defined below) to the Company to hold as absolute owner. 9.2 You shall communicate to the Company full particulars of any Intellectual Property Right in any work or thing created by you and you shall not use, license, assign, purport to license or assign or disclose to any person or exploit any Intellectual Property Right without the prior written consent of the Company. 9.3 In addition to and without derogation of the covenants imposed by the Law of Property (Miscellaneous Provisions) Act 1994, you shall prepare and execute such instruments and do such other acts and things as may be necessary or desirable (at the request and expense of the Company) to enable the Company (or its nominee) to obtain protection of any Intellectual Property Right vested in the Company in such parts of the world as may be specified by the Company (or its nominee) and to enable the Company to exploit any Intellectual Property Right vested in it to its best advantage. 6 9.4 You hereby irrevocably appoint the Company to be your attorney in your name and on your behalf to sign, execute or do any instrument or thing and generally to use your name for the purpose of giving to the Company (or its nominee) the full benefit of the provisions of this clause and a certificate in writing signed by any director or the secretary of the Company that any instrument or act relating to such Intellectual Property Right falls within the authority conferred by this clause shall be conclusive evidence that such is the case in favour of any third party. 9.5 You hereby waive all of your moral rights (as defined in the Copyright, Designs and Patents Act 1988) in respect of any act by the Company and any act of a third party done with the Company’s authority in relation to any Intellectual Property Right which is or becomes the property of the Company. 9.6 “Intellectual Property Right” means a copyright, know-how, trade secret and any other intellectual property right of any nature whatsoever throughout the world (whether registered or unregistered and including all applications and rights to apply for the same) which: 9.6.1 relates to the business or any product or service of the Company; and 9.6.2 is invented, developed, created or acquired by you (whether alone or jointly with any other person) during the period of your employment with the Company in connection with the performance of your duties hereunder; and for these purposes and for the purposes of the other provisions of this clause
